DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashima et al. (US 2012/0250279 A1) further in view of Matsuda et al. (US 9,807,899 B2).

Regarding claim 1, Harashima discloses a semiconductor storage device (Fig. 1 element 1) comprising: 
a housing (Fig. 1 elements 2 and 6) having a first vent hole (Fig. 2 element 2d on the positive Y axis surface surface), the housing having a first housing surface (Fig. 3 element 2a as discussed in Paragraph [0016]) and a second housing surface, the second housing surface facing the first housing surface (as shown in Fig. 3); 
a first board (Fig. 3 element 4B) accommodated in the housing (as discussed in Paragraph [0017]), the first board having a first surface and a second surface (as shown in Fig. 3), the second surface being on an opposite side of the first surface (as shown in Fig. 3), the first surface facing the first housing surface, the second surface facing the second housing surface (as shown in Fig. 3); 
a heat generating component (Fig. 3 first element 5D, wherein Paragraph [0021] indicates element 5D as a semiconductor device which generates heat) mounted on the second surface of the first board (as shown in Fig. 4 and discussed in Paragraph [0024]); 
a capacitor (Fig. 3 second element 5D) disposed between the heat generating component and the first vent hole (as shown in Fig. 3); and 
a thermal-conductive sheet (Fig. 3 element 7) provided to extend over the heat generating component and the electronic component (as shown in Fig. 3), the thermal-(Fig. 3 top surface of element 9), the first sheet surface being in contact with the heat generating component and the capacitor (as shown in Fig. 3 wherein the top surface of element 9 is in contact with the capacitor and the heat generating component), the thermal-conductive sheet including a first thermal-conductive portion (Fig. 3 element 2c) and a second thermal-conductive portion (Fig. 3 element 9), the first thermal-conductive portion being between the first surface and the first housing surface (as shown in Figs. 2 and 3 wherein on assembly, as shown in Fig. 2, element 2c protrudes above the first board to be located between the first surface and the first housing surface), the second thermal-conductive portion being between the second thermal-conductive portion being between the second surface and the second housing surface (as shown in Fig. 3).
Harashima does not expressly disclose a position in the thickness direction of the first board being between two ends of the capacitor in the thickness direction.
Matsuda teaches a semiconductor storage device comprising first and second boards, with a capacitor, wherein a position in the thickness direction of the first board being between two ends of the capacitor in the thickness direction (as shown in Fig. 6 wherein capacitor 39, mislabeled in the figure as 3a, is a capacitor having a thickness in which the position of the first board is located between the ends of the capacitor in the thickness direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a capacitor having a thickness such that the position of the board is between the two ends of the capacitor in the thickness direction, as taught by Matsuda, 

Regarding claim 2, Harashima in view of Matsuda discloses the device as set forth in claim 1 above.
Harashima does not expressly disclose wherein a heat capacity of the capacitor is larger than a heat capacity of the heat generating component, however it would have been obvious to one of ordinary skill in the art that specifying a capacitor to have a higher heat capacity that a heat generating component is an obvious matter of design implementation, since the applicant has not disclosed that the capacitor having a higher heat capacity than the heat generating component solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an electronic component and the heat generating component having an equal heat capacity.

Regarding claim 4, Harashima in view of Matsuda discloses the device as set forth in claim 1 above and further comprising: 
a second board (Harashima Fig. 3 element 4B) disposed between the first board and an inner surface of the housing (as shown in Harashima Fig. 3); and 
a spacer (Harashima Fig. 3 element 18c) interposed between the first board and the second board, wherein at least a part of the thermal-conductive sheet is disposed between the first board and the second board (as shown in Harashima Fig. 3), and a thickness of the thermal-conductive sheet in a thickness direction of the first board is 

Regarding claim 5, Harashima in view of Matsuda discloses the device as set forth in claim 1 above and further comprising: 
a second board (Harashima Fig. 3 element 4B) disposed between the heat generating component and an inner surface of the housing (as shown in Harashima Fig. 3), wherein 
a part of the thermal-conductive sheet is disposed between the heat generating component and the second board (as shown in Harashima Fig. 3), and 
the thermal-conductive sheet is provided separately from the second board (as shown in Harashima Fig. 3).

Regarding claim 6, Harashima in view of Matsuda discloses the device a set forth in claim 1 above and further wherein 
the housing has a first end and a second end being positioned on a side opposite to the first end (wherein Harashima Fig. 3 a first end and a second end are respectively positioned in the positive and negative Y axis directions), the first vent hole being provided on the first end (as shown in Harashima Fig. 2), the housing having a second vent hole (Harashima Fig. 1 element 2d on the negative Y axis face) being provided on the second end (as shown in Harashima Fig. 1), 

the capacitor is positioned closer to the first vent hole than to the second vent hole (as shown in Harashima Fig. 3).

Regarding claim 7, Harashima in view of Matsuda discloses the device as set forth in claim 1 above and further wherein the heat generating component includes a first semiconductor memory component (as discussed in Harashima Paragraph [0024]), 
the semiconductor storage device further includes a second semiconductor memory component (Harashima Fig. 4 element 5C) mounted on the first board and disposed between the first semiconductor memory component and the capacitor (as shown in Harashima Fig. 4 and discussed in Harashima Paragraph [0024] wherein semiconductor memory elements are disposed on both sides of the first board, and as such the semiconductor memory elements on side 4a of board 4A are disposed between the first semiconductor memory elements located on side 4b of board 4A and the electronic component 5D), and 
the thermal-conductive sheet is provided to extend over the first semiconductor memory component and the second semiconductor memory component (as shown in Harashima Fig. 3 wherein element 7 is located over the entire first board).

Regarding claim 8, Harashima in view of Matsuda discloses the device as set forth in claim 1 above and further wherein the heat generating component includes a first semiconductor memory component (as discussed in Harashima Paragraph [0024]),

a second semiconductor memory component mounted on the first board (Harashima Fig. 3 element 5C); and 
a third semiconductor memory component mounted on the first board (Harashima Figure 4 second element 5C), wherein 
the second semiconductor memory component is disposed between the first semiconductor memory component and the capacitor (as shown in Harashima Fig. 4), the second semiconductor memory component and the first semiconductor memory component are aligned along a first direction (wherein the first semiconductor memory component and the second semiconductor memory component are on opposite sides of the first board), the first direction being a direction from the first vent hole to the first semiconductor memory component (as shown in Harashima Fig. 3 as the negative Z direction), 
the third semiconductor memory component and the first semiconductor memory component or the second semiconductor memory component are aligned along a second direction (as shown in Harashima Fig. 4 wherein the second element 5C lies along the Y axis, as corresponding with features present in Fig. 3), the second direction being a direction intersecting the first direction (wherein the Z and Y axes are perpendicular), and 
the thermal-conductive sheet is provided to extend over the first semiconductor memory component, the second semiconductor memory component, and the third semiconductor memory component (as shown in Harashima Fig. 3).

Regarding claim 11, Harashima in view of Matsuda discloses the device as set forth in claim 1 above and further wherein a part of the thermal-conductive sheet is attached to the capacitor at a position between the capacitor and the first vent hole (as discussed in Harashima Paragraph [0019] wherein element 8, the thermal-conductive sheet, and the second board are attached via the fixing components and as such the capacitor is positioned between the thermal-conductive sheet and element 8 on which the first vent is formed).

Regarding claim 12, Harashima in view of Matsuda discloses the device as set forth in claim 1 above and further comprising: a second board (Harashima Fig. 3 element 4B) disposed between the first board and an inner surface of the housing (as shown in Harashima Fig. 3).
Harashima does not expressly disclose wherein a thickness of at least a part of the capacitor in the thickness direction is larger than a distance between the first board and the second board in the thickness direction.
Matsuda teaches a semiconductor storage device comprising first and second boards, with a capacitor on the second board, wherein a thickness of at least a part of the electronic component in a thickness direction of the first board is larger than a distance between the first board and the second board in the thickness direction of the first board (as shown in Fig. 6 wherein capacitor 39, mislabeled in the figure as 3a, is an capacitor having a thickness larger than the distance between the first board, element 24b, and the second board, element 24a).


Regarding claim 13, Harashima in view of Matsuda discloses the device as set forth in claim 1 above and further comprising: 
a second board (Harashima Fig. 3 element 4B) disposed between the first board and an inner surface of the housing (as shown in Harashima Fig. 3); and 
a spacer (Harashima Fig. 3 element 18c) interposed between the first board and the second board (as shown in Harashima Fig. 3), wherein 
at least a part of the thermal-conductive sheet is disposed between the first board and the second board (as shown in Harashima Fig. 3), 
the spacer includes a guide portion (Fig. 3 element 18e), at least a part of the guide portion being disposed at a position not overlapping the capacitor or the thermal-conductive sheet in a first direction from the first vent hole toward the heat generating component (as shown in Harashima Fig. 3 and discussed in Paragraph [0027] wherein the guide portions penetrate through element 7 and are alighted with notches in the second board, away from the capacitor).

Regarding claim 14, Harashima in view of Matsuda discloses the device a set forth in claim 1 and further comprising a thermal connection component (Harashima Fig. 3 element 13) interposed between the thermal-conductive sheet and the housing (as 

Regarding claim 18, Harashima in view of Matsuda discloses the device as set forth in claim 1 and further wherein the first vent hole is provided in a face of the housing being perpendicular to the first board (as shown in Harashima Fig. 2), and the capacitor is disposed between the heat generating component and the first vent hole in the face (as shown in Harashima Fig. 3).

Regarding claim 19, Harashima in view of Matsuda discloses the semiconductor storage device as set forth in claim 1.
Harashima does not expressly disclose wherein a position of one of the two ends of the capacitor in the thickness direction is between the first surface and the first housing surface in the thickness direction, and a position of the other of the two ends of the capacitor in the thickness direction is between the second surface and the second housing surface in the thickness direction.
Matsuda teaches wherein a position of one of the two ends of the capacitor in the thickness direction is between the first surface and the first housing surface in the thickness direction, and a position of the other of the two ends of the capacitor in the thickness direction is between the second surface and the second housing surface in the thickness direction (as shown in Fig. 6 wherein capacitor 39, mislabeled in the figure as 3a, is an capacitor having a thickness such that one end of the capacitor is between  the first surface of the board and the first housing surface as combined with Harashima 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a capacitor having a thickness greater than the distance between boards, as taught by Matsuda, in the device of Harashima in order to meet the capacitance needs of the device as design needs may dictate.

Regarding claim 20, Harashima discloses a semiconductor storage device (Fig. 1 element 1) comprising: 
a housing (Fig. 1 elements 2 and 6) having a first vent hole (Fig. 2 element 2d on the positive Y axis surface surface), the housing having a first housing surface (Fig. 3 element 2a as discussed in Paragraph [0016]) and a second housing surface, the second housing surface facing the first housing surface (as shown in Fig. 3); 
a first board (Fig. 3 element 4B) accommodated in the housing (as discussed in Paragraph [0017]), the first board having a first surface and a second surface (as shown in Fig. 3), the second surface being on an opposite side of the first surface (as shown in Fig. 3), the first surface facing the first housing surface, the second surface facing the second housing surface (as shown in Fig. 3); 
a heat generating component (Fig. 3 first element 5D, wherein Paragraph [0021] indicates element 5D as a semiconductor device which generates heat) mounted on the second surface of the first board (as shown in Fig. 4 and discussed in Paragraph [0024]); 
(Fig. 3 second element 5D) disposed between the heat generating component and the first vent hole (as shown in Fig. 3); and 
a thermal-conductive sheet (Fig. 3 element 7) provided to extend from a region positioned on a rear side of the heat generating component on the first board to the capacitor (as shown in Fig. 3), the thermal-conductive sheet having a first sheet surface (Fig. 3 top surface of element 9), the first sheet surface being in contact with the heat generating component and the capacitor (as shown in Fig. 3 wherein the top surface of element 9 is in contact with the capacitor and the heat generating component), the thermal-conductive sheet including a first thermal-conductive portion (Fig. 3 element 2c) and a second thermal-conductive portion (Fig. 3 element 9), the first thermal-conductive portion being between the first surface and the first housing surface (as shown in Figs. 2 and 3 wherein on assembly, as shown in Fig. 2, element 2c protrudes above the first board to be located between the first surface and the first housing surface), the second thermal-conductive portion being between the second thermal-conductive portion being between the second surface and the second housing surface (as shown in Fig. 3).
Harashima does not expressly disclose a position in the thickness direction of the first board being between two ends of the capacitor in the thickness direction.
Matsuda teaches a semiconductor storage device comprising first and second boards, with a capacitor, wherein a position in the thickness direction of the first board being between two ends of the capacitor in the thickness direction (as shown in Fig. 6 wherein capacitor 39, mislabeled in the figure as 3a, is a capacitor having a thickness in which the position of the first board is located between the ends of the capacitor in the thickness direction).


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashima in view of Matsuda et al. (US 9,807,899 B2) as applied to claim 1 above, and further in view of Nakamura et al. (US 2001/0017764 A1).

Regarding claim 9, Harashima in view of Matsuda discloses the device as set forth in claim 1 above and further wherein a part of the thermal-conductive sheet (Harashima element 13) is attached to the capacitor (as discussed in Harashima Paragraph [0025]).
Harashima does not expressly disclose wherein at least a part of an outer shape of the capacitor has a curved surface, and a part of the thermal-conductive sheet is attached to the electronic component in a state of being bent along the curved surface.
Matsuda teaches a capacitor having a curved surface (Fig. 3 element 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a capacitor having a curved surface as taught by Matsuda in the device of Harashima since the components are disclosed as capacitors in both the primary and secondary references and one of ordinary skill in the art would recognize the equivalent function of different form factors of the same component, and specification of a curved component would be an obvious matter of engineering implementation.

One of ordinary skill in the art before the effective filing date would have found it obvious to attach the thermal conductive sheet in a state of being bent along the curved surface of a capacitor as taught by Nakamura in the device of Harashima as modified by Matsuda in order to ensure the effectiveness and efficiency of the thermal-sheet by minimizing gaps between the sheet and the component.

Regarding claim 10, Harashima in view of Matsuda and Nakamura discloses the device as set forth in claim 9 above.
Harashima does not expressly disclose wherein the curved surface includes a curved surface with a central angle of 180 degrees or more, and a part of the thermal-conductive sheet is attached to the capacitor in a state of being bent along the curved surface with a central angle of 180 degrees or more.
Matsuda teaches a capacitor having a curved surface with a central angle of 180 degrees or more (as shown in Fig. 6), and one of ordinary skill in the art before the effective filing date would have found it obvious to attach the thermal-conductive sheet to the capacitor on the curved surface along a central angle of 180 degrees or more in order to provide as much thermal conduction as possible between the sheet and capacitor in order to facilitate as much cooling as possible, as is commonly desired in the art.


Allowable Subject Matter

Claims 15-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a heat generating component and a capacitor mounted on opposite sides of a single board, and a thermal-conductive sheet provided to extend over the heat generating component and the capacitor, the thermal-conductive sheet having a first sheet surface and a second sheet surface, the first sheet surface being in contact with the heat generating component and the capacitor.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 16, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 15, this claim is also deemed allowable.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. The applicant has argued that the Harashima reference does not disclose wherein a position in the thickness direction of the first board is between two ends of the capacitor and wherein the thermal conductive sheet has first and second portions respectively located between the first board surface and the first housing surface, and the second board surface and the second housing surface, however the examiner respectfully disagrees.  As set forth in the rejections above, the combination of the Harashima and Matsuda references results in the teaching of the features and limitations of a position in a thickness direction of the first board is between two ends of the capacitor in the thickness direction, and the thermal-conductive sheet includes a first thermal-conductive portion and a second thermal-conductive portion. The first thermal-conductive portion is between the first surface and the first housing surface, and the second thermal-conductive portion is between the second surface and the second housing surface in a manner deemed obvious to one of ordinary skill in the art before the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841